 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaptist Memorial Hospital and American Federationof State, County and Municipal Employees, AFL-CIO. Cases 26-CA-5734, 26-CA-5781, and 26-CA 5875May 30, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENIEI.I)OAND MURPHYOn June 30, 1976, the National Labor RelationsBoard issued a Decision and Order in this proceed-ing.' The Board, in agreement with AdministrativeLaw Judge Thomas A. Ricci, found that Respondent,by various conduct, including the unequal applicationof a dress code rule prohibiting uniformed employeesfrom wearing medallions and identification otherthan "name plates, school pins, professional registra-tion insignia, and hospital service pins," violated Sec-tion 8(a)(1) of the Act.2The Board also adopted theAdministrative Law Judge's finding that, by placingreprimand notices in the personnel file of several em-ployees for wearing union buttons on its premises incontravention of the above-described rule, as discrim-inatorily applied, Respondent violated Section 8(a)(3)of the Act. The Board, however, specifically did notaffirm or rely on the Administrative Law Judge's find-ing and conclusion that Respondent's rule on its facewas unlawful, even though it did adopt his recom-mended Order, including paragraph I(b), which, inpertinent part, directs Respondent to cease and desistfrom "[m]aintaining and enforcing its rule prohibitingemployees from wearing union buttons or insignia onthe hospital premises....."Thereafter, on November 30, 1978, the UnitedStates Court of Appeals for the Sixth Circuit issuedan order3in which it granted enforcement of theBoard's order, except that aspect "which appearswholly to invalidate a hospital rule against wearingunion buttons," the "apparent breadth" of which thecourt found to be in conflict with Board authority asset forth in Evergreen Nursing Home and Rehabhilital-tion C(enter, Inc.4The court remanded the "union but-ton issue ...only for further consideration" underEvergreen Nursing Home, supra, and The Ohio 1la-sonic Home.5Pu.suant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.m 225 NLRB 525.2 Citing St. Joseph's Hospital, 255 NLRB 348 (1976).'N.L.R.B. v. Baptist Memorial Hospital. 583 F.2d 906 (6th (ir. 197814 198 NLRB 775 (1972).5205 NLRB 357 (1973), affd. 511 F.2d 527 (6th (ir. 1975}.The Board, having duly considered the issue out-standing in light of the order of the United StatesCourt of Appeals for the Sixth Circuit remanding theproceeding, and the statements of position on remandof Respondent6and the General Counsel, has decidedto revise paragraph (b) of its original Order to moreclosely conform to its limited finding that the hospitaldress code rule was unequally applied and enforced.We shall, therefore, order Respondent to cease anddesist from discriminating against employees in theexercise of their Section 7 rights by unequally apply-ing and enforcing its dress code.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby modifies its Order herein, as setforth below, and orders that the Respondent, BaptistMedical Hospital, Memphis, Tennesse, its officers,agents, successors, and assigns, shall take the actionset forth in said Order, as modified:I. Delete that portion of paragraph l(b) of ouroriginal Order herein beginning with "Maintaining"and ending with "premises," and substitute thereforthe following:"Discriminating against any employee in the exer-cise of his or her protected rights by the unequal ap-plication or enforcement of its dress code,"2. Substitute the attached notice for that in ouroriginal Decision herein.I Respondent has requesled oral argument. This request is herehb deniedas the record and he hriels adequately present the isues and the positions othe parties.? St Jovph' i H-opiil/. ilupra at 349APPENDIXNOI(rEi To EMsI.OEviISPosrEI) BY ORDI)R ()1- IllNA I O()NAI LABOR R:LA I()ONS BOARDAn Agency of the United States GovernmentWE WII.I. Nor place reprimand or disciplinarynotices following counseling interviews in thepersonnel files of any of our employees for thepurpose of intimidating them and coercing themwith respect to their union activities.Wil \wVIl. Nor interrogate our employees con-cerning their union activities or as to how theyintend to vote in union elections.WI: WL.I. NOI interrogate our employees con-cerning the union activities of other employees.WL: WlL .N(I invite our employees to bringtheir individual grievances to us for satisfactioninstead of acting throtugh their Union.242 NLRB No. 103642 BAPTIST MEMORIAI. HOSPITALWE Wii.L. NOT offer improvements in condi-tions of' employment to our employees for thepurpose of inducing them to abandon theirunion activities.Wt WILl. NOI threaten to discharge employeesif they persist in their prounion activities.WE. WIIi. NOT offer to assist employees to with-draw from their union activities or from theirmembership in union organizing committees.WE WILI, NOT spy or attempt to spy on theunion activities of our employees.Wt WIl.l. NOT discriminate against any em-ployee in the exercise of his or her protected ac-tivities by unequally applying or enforcing ourdress code.WtI WIi.. NOt in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization.to join or assist American Federation of State.County and Municipal Employees AFL-CIO.or an) other labor organization. and to engage inother concerted activities fbr the purpose of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activi-ties.Wi! WlL remove from the personnel files of'the following employees certain disciplinary rep-rimand notice which we have placed there forthe purpose of coercing them to abandon theirunion activities. Those employees are named asf'ollows:Rasher Maclin Phyllis TaylorEddie MayPearson Gwendolyn SmithPatty Wilkins Francis MiddletonBAPllSI MEtMORIA. HOSPI1AI.643